Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
All the prior art, on record from the IDS and cited References, do not teach or fairly suggest all of the limitations of the claimed invention including a method of manufacturing a stator for a rotating electric machine with the limitations of performing, by an operating unit, a first operation and a second operation either simultaneously or alternately, the first operation being an operation of relatively rotating the stator core and the at least one processing jig in a circumferential direction of the stator core, the second operation being an operation of relatively moving the stator core and the at least one processing jig away from each other in the axial direction of the stator core; and performing, by the operating unit, a third operation after the step of performing the first and second operations, the third operation being an operation of relatively moving the stator core and the at least one processing jig toward each other in the axial direction of the stator core with each of the protruding parts of the at least one processing jig kept in contact with a distal end portion of a corresponding one of the coil protruding parts or a portion of the corresponding coil protruding part which is immediately adjacent to the distal end portion. 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






March 22, 2022